UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6823



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID LEE HILL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-96-370-A)


Submitted: September 29, 2005             Decided:   October 11, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Lee Hill, Appellant Pro Se. Leslie Bonner McClendon, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Lee Hill appeals the district court’s order denying

his Fed. R. Civ. P. 15(c) motion to amend a 28 U.S.C. § 2255 (2000)

motion in an action that has already been closed.       We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.      See United States v.

Hill, No. CR-96-370-A (E.D. Va. Apr. 28, 2005).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -